IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-718-CV



LARRY TAIT,

	APPELLANT

vs.



ZIA TECHNOLOGY, INC.,

	APPELLEE


 


FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT

NO. 10,037, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING

 



PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed on Appellant's Motion
Filed:   January 11, 1995
Do Not Publish